Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 19, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00789-CV

     BYRD BROTHERS, INC. AND FARMINGTON CASUALTY CO.,
                          Appellants

                                        V.

                      MARSH BUGGIES, INC., Appellee

                    On Appeal from the 56th District Court
                           Galveston County, Texas
                     Trial Court Cause No. 11-CV-2049A

                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed June 19, 2013. On November 11,
2013, appellants filed an unopposed motion to dismiss the appeal because the case
has been settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.